Title: 3d.
From: Adams, John Quincy
To: 


       I have often wish’d to hear the following Question discussed by persons well acquainted with the human heart. Whether any Person can at the same time, Love, and despise, another, of a different sex? I think the two sentiments not only can be, but very often are united: but I may mistake. No Love can be permanent, but what is founded on esteem; but there may be a temporary attachment to a person, whom we are sensible is wholly unworthy of it, and such must be I imagine, all the Conquests of a Coquette who though she may be beloved by many, can be esteemed by none. This Character is so contemptible; that one would think no being blessed with any share of Reason ever could assume it. Vanity it is true, may be flattered for a Time; but it is soon doubly mortified, and when once the flower of Beauty is gone, they have nothing left to recommend them: but so much must suffice for the present.
      